Exhibit 10.83

PROMISSORY NOTE AND SECURITY AGREEMENT

 

U.S. $390,000.00   Lakewood, Colorado Due Date: Ninety Days from Execution Date
  Date Executed: July 17, 2008

1. FOR VALUE RECEIVED, the undersigned Borrower, VCG Holding Corp., promises to
pay Vali Lowrie-Reed or order, (Note Holder) the principal sum of Three Hundred
Ninety Thousand ($390,000.00) U.S. Dollars, at an annual interest rate of
10.00%, including an initial fee of 2%, which equals the sum of Eight Thousand
($8,000.00) U.S. Dollars. This Note shall be due and payable at the date set
forth above. Interest shall be due and payable monthly at 418 Royal Meadows
Court, Santa Rosa, CA 95404, or at such other address as is provided in writing
by Note Holder.

2. Payments received for application to this Note shall be applied first to the
payment of accrued interest at the rate specified below, if any, second, to
accrued interest first specified above, and the balance applied in reduction of
the principal amount owed.

3. If any payment required by this Note is not paid when due, or if any default
under this Note occurs, the entire principal amount outstanding and accrued
interest thereon shall at once become due and payable at the option of the Note
Holder (Acceleration); and the indebtedness shall bear interest at the rate of
fifteen percent (15%) per annum from the date of default. The Note Holder shall
be entitled to collect all reasonable costs and expense of collection and/or
suit, including, but not limited to reasonable attorneys’ fees.

4. Borrower may prepay the principal amount outstanding under this Note, in
whole or in part, at any time without penalty. Any partial prepayment shall be
applied against the principal amount outstanding and shall not postpone the due
date of any subsequent payments or change the amount of such payments.

5. Borrower and all other makers, sureties, guarantors, and endorsers hereby
waive presentment, notice of dishonor and protest, and they hereby agree to any
extensions of time of payment and partial payments before, at, or after
maturity. This Note shall be the joint and several obligation of Borrower and
all other makers, sureties, guarantors and endorsers, and their successors and
assigns.

6. The failure of Note Holder to strictly enforce any provision of this Note
shall not be deemed a waiver of Note Holder’s rights to strictly enforce that or
any other term of this Note at any other time.

7. Any notice to Borrower provided for in this Note shall be in writing and
shall be given and be effective upon (1) delivery to Borrower or (2) mailing
such notice by first-class U.S. mail, addressed to Borrower at the Borrower’s
address stated below, or to such other address as Borrower may designate by
notice to the Note Holder. Any notice to the Note Holder shall be in writing and
shall be given and be effective upon (1) delivery to Note Holder or (2) by
mailing such notice by first-class U.S. mail, to the Note Holder at the address
stated in the first paragraph of this Note, or to such other address as Note
Holder may designate by notice to Borrower.



--------------------------------------------------------------------------------

8. Collateral. In consideration of the Loan, upon execution of this Agreement,
Borrower will grant to Holder, (a) a security interest in the general assets of
Denver Restaurant Concepts LP located in Denver, Colorado, (b) a security
interest in the general assets of IRC L.P. located in Sauget, Illinois,
(c) consent to the transfer of the adult permit, liquor license and any other
permits in the name of Denver Restaurant Concepts LP and IRC L.P. to Holder
and/or its assigns upon default of note.

9. This Note shall be construed pursuant to the laws of the State of Colorado.
Venue for any lawsuit brought regarding this Note shall be a court of competent
jurisdiction in Jefferson County, Colorado.

 

BORROWER VCG Holding Corp. By:   /s/ Troy Lowrie Its:   CEO

Borrower’s address:

390 Union Blvd., Suite 540

Lakewood, CO 80228